Citation Nr: 9901165	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-27 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to an increased rating for a service-
connected right shoulder condition, currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from April 1941 to 
October 1945.  

The veterans claim for an increased rating for the service-
connected right shoulder condition is before the Board on 
appeal from a June 1995 rating decision of the RO.  

The veterans claim of service connection for arthritis of 
the cervical spine has been determined by the RO to be before 
the Board of Veterans Appeals (Board) on appeal from an 
April 1956 rating action.  This matter is subject of the 
Remand portion of this document.  



FINDING OF FACT

The veterans service-connected right shoulder disability is 
shown to be manifested by deformity of the clavicle and 
acromioclavicular and glenohumeral arthritic changes with a 
functional loss due to pain which more nearly approximates 
that of limitation of movement at shoulder level.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the veteran's service-connected residuals of the right 
acromioclavicular joint dislocation are met.  38 U.S.C.A. 
§§ 1155, 5107(b), 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.7, 4.40, 4.71a including Diagnostic Codes 5003, 5019, 
5200, 5201, 5202, 5203 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Entitlement to an increased rating for the service-connected 
right shoulder condition.

Initially, the Board finds sufficient evidence has been 
submitted to justify a belief that the veterans claim of an 
increased evaluation for a service-connected right shoulder 
condition is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991);  Murphy v Derwinski, 1 Vet. App. 78 (1990).  All 
relevant evidence has been fully developed.  The VA's duty to 
assist the veteran has therefore been satisfied.  Id.

Essentially, it is maintained by the veteran and his 
representative that the evaluation currently assigned for the 
veteran's service-connected right shoulder condition is not 
adequate given the current symptomatology of the disability.  
In this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of a veteran's 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1998).  

Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1998).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), the Board 
has reviewed the veterans service medical records and all 
other evidence of record pertaining to his service-connected 
right shoulder disability.  Nothing in the record leads to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, the Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Id.

In the present case, the veterans service-connected right 
shoulder condition is currently evaluated as 10 percent 
disabling.  A 20 percent rating is for application under 
Diagnostic Code 5201 for limitation of arm motion at the 
shoulder level of the non-dominant side.  

In the report of a VA examination administered in October 
1994, which is the most recent medical evidence of record 
concerning the veterans right shoulder, the examining 
physician noted the veterans complaints of pain in the right 
shoulder joint and history of an inservice acromioclavicular 
separation.  Upon examination, the veterans right shoulder 
was noted as having flexion and abduction limited to 120 
degrees (as opposed to 170 degrees for his left shoulder).  
X-ray studies were interpreted to show findings of mild 
hypertrophic changes of the acromioclavicular articulations.  
However, other x-ray studies performed in September 1994 were 
reported to show findings of deformity of the clavicle and 
progressive arthritis of the acromioclavicular and 
glenohumeral joints.  

The evidence of record, in the Boards opinion, establishes 
that the veteran has complaints of pain in his right shoulder 
related to his service-connected disability.  While the most 
recent examination confirmed that he was able to move his 
right arm above shoulder level to some degree, a definite 
loss of movement involving the right shoulder was observed at 
that time.  

Given the veterans current complaints of pain, the Board 
finds it likely that the he is experiencing a functional loss 
which is shown to more nearly approximate that of limitation 
of right shoulder motion at shoulder level.  Hence, the Board 
concludes that an increased rating of 20 percent for the 
service-connected right shoulder condition is warranted in 
this case.  





ORDER

An increased rating of 20 percent for the service-connected 
right shoulder condition is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



REMAND

The first medical evidence of record showing a cervical spine 
condition is the report of a VA examination administered in 
April 1956.  In the report of that examination, the examining 
physician reported the veterans neck was limited to 50 
degrees of lateral flexion.  The report shows a diagnosis of 
myositis, chronic, cervical spine.  The report of x-ray 
studies administered at that time are reported as showing 
some early arthritic changes in the veterans cervical 
vertebrae.

The VA examination administered in October 1987 showed 
findings of marked limitation of motion of the veterans 
cervical spine in all directions.  The veteran was 
diagnosed with generalized osteoarthritis, particularly in 
the cervical spine, due to the aging process.  The report 
of a X-ray examination administered in December 1992 at a 
private facility shows a diagnosis of prominent 
degenerative disease in most of the veterans cervical 
spine.  

The most recent medical evidence of record concerning the 
veterans cervical spine is a letter received from a Dr. 
William Swallow of Milton, Pennsylvania in November 1996.  In 
that letter, Dr. Swallow writes the following:

[The veteran] has been seen by me on a 
regular basis for his medical problems.  
Since I have been seeing [the veteran] we 
have evaluated and treated his shoulder 
and neck problem on numerous occasions.  
Based on the history and concurrent 
physical findings as well as radiographic 
studies, it is with reasonable medical 
certainty that these aforementioned 
disabilities are related to injuries 
sustained while on active duty during 
World War II.

Subsequent attempts by the RO to contact Dr. Swallow to 
obtain his records of treatment of the veteran were 
unsuccessful.  Additionally, the veteran has apparently 
refused to appear for a VA examination.  

Although the record contains an opinion from Dr. Swallow 
which relates the veterans arthritis of the cervical spine 
to his service injury, there is no information showing the 
evidence upon which Dr. Swallow based his opinion.  
Accordingly, the Board finds that further development is 
indicated in this regard.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
cervical spine arthritis since service.  
After securing the necessary release, the 
RO should obtain copies of all records 
from the identified treatment sources and 
associate them with the record.  

2.  The veteran should be afforded a 
special VA examination to the current 
extent and likely etiology of the claimed 
cervical spine arthritis.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to medical 
probability that the veteran is suffering 
cervical spine arthritis due to disease 
or injury in service.  

3.  After the development requested 
hereinabove has been completed, the RO 
should again review the veterans claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).







- 2 -
